— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Motor Vehicles dated September 19, 1988, which, after hearing, upheld a determination of an Administrative Law Judge suspending the petitioners’ inspection and repair facility licenses for 45 days and assessing a civil penalty against them of $150.
Adjudged that the petition is granted, on the law, to the extent that the penalty is annulled, the determination is otherwise confirmed, the proceeding is otherwise dismissed on the merits, without costs or disbursements, and the matter is remitted to the respondent for the imposition of new penalty not to exceed a 10-day suspension of the petitioners’ repair-facility license, a 45-day suspension of the inspection-station license and the individual petitioner’s inspector’s license, and a civil penalty of $150.
The evidence adduced at a hearing before an Administrative Law Judge indicated that the petitioners had engaged in fraudulent and deceptive practices in operating their automobile inspection station and repair shop. The findings of the Administrative Law Judge, confirmed by the Commissioner on *467administrative appeal, were based on substantial evidence in the record that the petitioners, inter alia, charged for a repair not authorized and conducted a hydrocarbons emissions test in such a manner as to falsely obtain a satisfactory result. Therefore, the determinations as to guilt should not be disturbed (see, People ex rel. Vega v Smith, 66 NY2d 130, 139).
We note that this is the first violation on the petitioners’ record, that the instant unauthorized repair entailed a $19 charge, and that some work was actually performed. We find the 45-day suspension of the repair-facility license shocking to our sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Holchuck v Passidomo, 101 AD2d 917, 918). Considering the totality of the circumstances, we find that a 10-day suspension of the repair-facility license, coupled with the 45-day suspension of the inspection-station license and the individual petitioner’s inspector’s license, together with the civil penalty imposed, will adequately serve to deter future wrongdoing. Mollen, P. J., Brown, Lawrence and Spatt, JJ., concur.